Case 1:19-cv-02532-PAE-RWL Document 130 Filed 08/10/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RICARDO CAJERO TORRES, et al.,

Plaintiffs, 19 Civ. 2532 (PAE) (RWL)
-y-
ORDER
SUSHI SUSHI HOLDINGS INC,, et al.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

On August 3, 2021, the Court issued an order notifying counsel and the parties that trial,
which had been scheduled to start on September 7, 2021, would be adjourned until a date to be
determined during the fourth quarter of 2021, in light of the Rosh Hashanah holiday and the fact
that pro bono counsel for defendants had not yet appeared. The Court also directed counsel to
file a letter setting out dates in the fourth quarter of 2021 when a necessary counsel or party is
unavailable for trial. Dkt. 126. Plaintiffs’ counsel have done so. See Dkt. 127. Pro bono
counsel for the defendants today filed notices of appearances, see Dkts. 128, 129. The Court
welcomes incoming counsel, and directs such counsel to file a similar such letter by the close of
business on August 11, 2021. This deadline is necessary to enable the Court to meet an internal
deadline for seeking fourth-quarter trial dates.

SO ORDERED.

Pal A Copy

PAUL A. ENGELMAYER
United States District Judge

 

Dated: August 10, 2021
New York, New York

 
